Citation Nr: 0323467	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $18,084.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946 and died in December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office's 
Committee on Waivers and Compromise (RO) in St. Petersburg, 
Florida, that denied entitlement to waiver of recovery of an 
overpayment of improved death pension benefits in the 
calculated amount of $18,980 on the basis of the appellant's 
bad faith.  

When this matter was previously before the Board in January 
2001, it was remanded to the RO for additional development.  
Following the requested development, the RO determined that 
an overpayment was not created for the months of January and 
February 1995 (in the amount of $896) and denied waiver of 
recovery of the overpayment in the amount of $18,084 based on 
a finding of bad faith.  The matter is now before the Board 
for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant was awarded improved death pension benefits 
as the surviving spouse of the veteran, effective in December 
1981.  

2.  The appellant's award was continued based on her reports 
that she had no income other than her VA death pension.  

3.  The appellant was awarded Social Security benefits after 
turning 60 in September 1994 and began receiving Social 
Security benefits in March 1995.  

4.  VA received information from the Social Security 
Administration in March 1998 that the appellant was receiving 
Social Security benefits and, in June 1998, took final action 
to terminate her death pension, effective January 1, 1995, 
because of excessive income.  This action created an 
overpayment in the calculated amount of $18,980.  

5.  In June 2003, the RO determined that a portion of the 
overpayment of improved pension benefits for the period from 
January 1 through February 28, 1995, was not created, but 
denied a waiver for the remaining overpayment in the 
calculated amount $18,084 on the basis of bad faith on the 
appellant's part in failing to timely notify VA of her award 
of Social Security benefits.  

6.  It is not shown that the appellant acted in bad faith in 
the creation of the overpayment at issue on this appeal.  


CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $18,084 is not precluded by bad 
faith in the creation of the debt.  38 U.S.C.A. §§ 5107, 5302 
(West 2002); 38 C.F.R. § 1.965 (2002).  

2.  The appellant is entitled to VA death pension benefits 
for the month of March 1995 as a matter of law.  38 U.S.C.A. 
§ 5112(b)(4)(A) (West 2002); 38 C.F.R. § 3.660(a)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the provisions of that Act do not 
apply to this appeal, which is governed by separate statutory 
provisions contained in chapter 53 of title 38, United States 
Code.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

The record shows that the appellant was granted improved 
death pension benefits as the surviving spouse of the 
veteran, effective from December 1981.  The award was 
continued based on her Eligibility Verification reports that 
indicated she had no income.  In March 1998, VA learned that 
the appellant was receiving Social Security benefits and 
verified through the Social Security Administration that she 
began to receive Social Security benefits in December 1994 in 
the amount of $548.  

In March 1998, the RO informed the appellant that as a result 
of the information received from the Social Security 
Administration, it was proposed that her death pension 
benefits be terminated, effective January 1, 1995.  In 
correspondence dated in June 1998, the appellant was informed 
that final action had been taken to terminate her pension 
benefits, effective January 1, 1995, because her income was 
excessive for continued pension entitlement.  Later in June, 
the appellant was advised that the calculated amount of the 
overpayment was $18,980.  

In June 1998, the appellant requested waiver of recovery of 
overpayment of the improved death pension benefits.  

Following the Board's remand, the RO in June 2003 granted a 
waiver of recovery of overpayment of improved pension 
benefits for the period from January 1 through February 28, 
1995, but denied a waiver for the remaining overpayment in 
the calculated amount $18,084 on the basis of bad faith on 
the appellant's part in failing to timely notify VA of her 
award of Social Security benefits.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302(c).  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2).  

In an April 1998 statement, the appellant asserted that she 
notified VA of her receipt of Social Security benefits by 
letter dated March 5, 1995.  She further asserted that she 
again informed VA, by letter dated January 3, 1996, of her 
receipt of Social Security benefits.  She enclosed copies of 
the March 1995 and January 1996 letters that she insists she 
mailed to VA to provide notice of her receipt of Social 
Security benefits.  In her April 1998 letter, the appellant 
indicated that she was granted Social Security, with her 
first check arriving in March 1995.  In a June 1998 letter 
she again indicated that she notified VA of her receipt of 
Social Security when it was granted.  

The RO found, however, that the March 5, 1995, notification 
letter was questionable because it was dated two days before 
the March 7, 1995, letter from the Social Security 
Administration informing the appellant of the award of her 
Social Security benefits.  A Report of Contact between the RO 
and the Social Security Administration dated in June 2003 
indicates that the award letter was mailed by Social Security 
on March 7, 1995.  The Report of Contact also indicates that 
there was no communication between the Social Security 
Administration and the appellant before the award letter was 
issued and that a retroactive award of $1,644 was issued to 
the appellant in March 1995.  

The appellant's correspondence, which was relied on by the RO 
in finding bad faith, was submitted a number of years after 
the event to which it refers, namely, the receipt of Social 
Security benefits in March 1995.  However, it is the intent 
of the appellant at the time she began receiving Social 
Security benefits that is dispositive of a finding of bad 
faith in this case.  The conduct leading to the creation of 
the overpayment must be undertaken with intent to seek an 
unfair advantage and with knowledge of the likely 
consequences.  Here, a letter of the appellant's dated in 
September 1993 is probative of her intent.  She informed VA 
that because of her age - 59 on September 16, 1993 - she was 
not eligible to receive Social Security or Medicare and 
indicated that she had been told that should be eligible when 
she turned 60.  She also indicated that she was unable to 
work due to her disabilities, including a heart disorder.  
The record shows that the appellant submitted a number of 
Eligibility Verification reports (EVR) over the years that 
indicate that she acted in good faith to keep VA advised of 
her financial situation.  In an EVR dated in August 1988, she 
informed VA that a bill for medical services that included x-
rays and a mammogram had been "written off" by the hospital 
and that, accordingly, VA owed her nothing with respect to 
any unreimbursed medical expenses.  Such action does not 
appear to be the actions of an individual bent on deceiving 
the government for personal gain.  

Although the appellant had received improved pension benefits 
over the years, there is no indication that she had had ever 
had a prior overpayment.  Her claim that she informed VA of 
her receipt of Social Security benefits at about the time of 
their receipt and, in any case, no later than January 1996 
cannot be readily dismissed, since she made no secret of the 
fact in prior reports that she would become eligible for 
those benefits when she turned 60 in September 1994.  The 
EVR's and other information submitted through September 1994 
do not appear to be the product of any intentional deceit.  
In these circumstances, the Board will accord the appellant 
the benefit of the doubt and find that she did not act in bad 
faith in the creation of the overpayment for which waiver is 
now sought.  See 38 U.S.C.A. § 5107(b).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2).  See 38 U.S.C.A. § 
5112(b)(4)(A).  The RO has already determined that the 
appellant was eligible for pension benefits for the first two 
months of 1995.  Since the appellant first received Social 
Security benefits beginning in March 1995, she is also 
entitled to the March 1995 pension benefits because this was 
the month in which the increase occurred.  


ORDER

Bad faith is not shown in the creation of an overpayment of 
improved death pension benefits in the calculated amount of 
$18,084.  To this extent, the appeal is granted.  

The appellant is entitled to improved death pension benefits 
for the month of March 1995, and to this extent the appeal is 
granted.  


REMAND

In view of the Board's determination above, it is necessary 
to consider whether collection of the remaining indebtedness 
should be waived under the principles of equity and good 
conscience.  Recovery of an overpayment of any VA benefit may 
be waived if recovery of the indebtedness from the payee 
would be against equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963(a).  

The record indicates that the most recent Financial Status 
Report submitted by the appellant was received in June 1998.  
In order to address whether waiver should be granted under 
the principles of equity and good conscience, an up-to-date 
Financial Status Report should be obtained from the 
appellant.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The appellant should be provided the 
opportunity to submit an up-to-date 
Financial Status Report (VA Form 20-
5655).  

2.  After undertaking any further 
indicated development, the RO should 
readjudicate the claim of entitlement to 
waiver of recovery of an overpayment of 
improved death pension benefits, taking 
into account the principles of equity and 
good conscience set forth in 38 C.F.R. § 
1.963(a).  If the benefit sought on 
appeal is not granted to the satisfaction 
of the appellant, a supplemental 
statement of the case should be issued 
and the appellant and her representative 
provided with an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



